Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction/Election
Applicant’s election without traverse of group I, claims 66 and 73-80 in the reply filed on 03/08/22 is acknowledged.
Claims 67-72 and 81-87 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/08/22.

Claim Rejections 35 USC 112 1st Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 66, 73 and 75-80 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
The claims are broadly drawn a method of treating cancer with any nucleic acid, peptide, small molecule, aptamer or combinations thereof having SMAC/Diablo inhibitory activity. 
For written description, the analysis (a) considers actual reduction to practice, (b) disclosure of drawing or structural chemical formulas, (c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties, functional characteristics when coupled with known or disclosed and (d) representative number of examples. 
(a) 	actual reduction to practice/(b) disclosure of drawing or structural chemical formulas:
	Applicants have disclosed only silencing RNA and 22 examples of SMAC/Diablo interacting peptides, SEQ ID NOs:46-67, for inhibiting SMAC/Diablo. Of these peptides, only SEQ ID NOs: 47 and 48 were reduced to practice for interacting with SMAC/Diablo proteins and cellular apoptosis. 
(c)	sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties 

 (d) Representative number of examples  
A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]." See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)("[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.").
Here, 22 examples of peptides and one example of silencing RNA does not encompass the entire genus of peptides, nucleic acids, small molecules and aptamers. Given this lack of 



Claim Rejections 35 USC 102(A)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 66 and 80 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Troy et al. (US2004/0254136).
Troy teaches a method of treating cancer by administering nucleic acids encoding peptides and peptides, such as SMAC/DIABLO peptides and SEQ ID NO: 14 for treating cancer [Fig. 23, p. 32, abstract, 0010, 0108]. This reference further teaches that such cancers include acute lymphocytic leukemia, acute myelogenous leukemia, lung cancer, breast cancer, ovarian cancer, prostate cancer, lymphoma, Hodgkin's disease, malignant melanoma, neuroblastoma, renal cell carcinoma and squamous cell carcinoma [0096].
This meets the limitations of claim 1 because it teaches a method of treating SMAC/Diablo cancer with a SMAC/Diablo peptide. Instantly claimed SEQ ID NO: 46 corresponds to positions 82-105 of SEQ ID NO: 14 of Troy. Claim 66 is met because several of 

Claim Rejections 35 USC 103(A)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 66, 73-78 and 80 are rejected under 35 U.S.C. 103 as being unpatentable over Troy et al. (US2004/0254136) in view of Puckett (Bioorg Med Chem. 2010 May 15; 18(10): 3564–3569).
The teachings of Troy have been described supra. 
The difference between the prior art and the instant claims is that the prior art does not teach that the SMAC/Diablo interacting peptide is conjugate to a mitochondrion targeting cell permeating peptide. 
Puckett teaches that peptide conjugation is a widely used and effective method for improving both cellular and nuclear entry of a variety of cargo molecules, and that D-octaarginine, Arg-D-Arg-Arg-Lys has been found to improve both the uptake and nuclear localization efficiency of complexes that otherwise have difficulty in cellular and nuclear entry (Abstract, p. 1, para. 1). This reference teaches a ruthenium peptide conjugates of shorter sequence and lower charge synthesized in both the amide- and carboxy-terminated versions for 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have taken the mitochondrial targeting cell permeating peptide of Puckett and conjugated it to the N or C terminus of the SMAC/Diablo peptide of Troy because Puckett teaches that the RrRK peptides increases localization and entry efficiency. One would be motivated to do so because Troy teaches that SEQ ID NO: 14 is useful for treating cancer and Puckett teaches that N and C terminal conjugations of the particular CPP and mitochondrial targeting peptide are efficient for compound having difficulty with cellular targeting and uptake. As such, there is a reasonable expectation of success, that the peptide of Troy can be conjugated to the peptide of Puckett for targeting and permeating SMAC/Diablo cancer cells. 
As such, this renders obvious the conjugate of claims 73, 76, 77 and 78 because the nucleus targeting moiety taught by Puckett is SEQ ID NO: 68, which is also a cell penetrating peptide.  Claims 74 and 75 are rendered obvious because Troy teaches a peptide 100% identical to SEQ ID NO: 46 and Puckett teaches N and C terminal conjugation of the nucleus targeting peptide. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANETTE M LIEB whose telephone number is (571)270-3490. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEANETTE M LIEB/Primary Examiner, Art Unit 1654